Citation Nr: 0721828	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-21 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The appellant testified at the RO in June 2004 and again at a 
video conference hearing at the RO before the undersigned 
Veterans Law Judge in September 2006.  Copies of the hearing 
transcripts are associated with the record.  

In December 2006 decision, the Board reopened the veteran's 
claim for service connection for degenerative disc disease of 
the lumbosacral spine and remanded the case to the Agency of 
Original Jurisdiction (AOJ) for additional development.  The 
case is now before the Board for further appellate 
consideration.

The appeal is REMANDED to the AOJ via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded again to comply with the Board's 
December 2006 remand instructions.  See Stegall v. West, 11 
Vet. App. 268 (1998).

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
The duty to assist includes providing a VA medical 
examination and opinion when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  In the present appeal, the December 2006 Board 
remand, paragraph 1, instructed the AOJ to afford the veteran 
a VA examination of the degenerative disc disease of his 
lumbosacral spine.  The examination was to determine the 
nature, extent, and etiology of any manifested low back 
disability.  

In compliance with the Board's remand, the veteran underwent 
a VA examination in January 2007.  However, the examiner 
based his medical opinion on a mistaken fact relating to the 
veteran's post-service occupation.  The VA examiner stated 
"he held multiple jobs involved in shipping and moving heavy 
materials".  In a June 2007 Post-Remand Brief, the veteran's 
representative argues that the veteran reported moving heavy 
materials only in relations to his military service and not 
to his civilian occupation.  Further, it appears that the VA 
examiner only reviewed the Magnetic Resonance Imaging (MRI) 
reports dated in February 1999 and did not include a 
discussion of the medical evidence obtained between January 
1970 and January 1987, in particular a Diagnostic Radiology 
Report, in January 1987, from the St. Vincent's Medical 
Center.  The report contains a diagnosis for the veteran's 
degenerative disc disease in as early as January 1987.  The 
Board notes that the diagnosis for degenerative disc disease 
is prior to the veteran's post-service work 
injury to his lower back in 1994.  Therefore, this case must 
be remanded for compliance with instruction paragraph 1 of 
the Board's December 2006 decision.  

On remand and after receipt of any new medical records, the 
claims file should be sent to the VA examiner, who performed 
the January 2007 VA examination, if available, for review and 
to opine whether the veteran's degenerative disc disease of 
the lumbosacral spine was incurred in or a result of military 
service.  In the event that the same examiner may not be 
available, an appropriate VA specialist should review the 
claims file, and opine as to whether the veteran's 
degenerative disc disease of the lumbosacral spine was 
incurred in or a result of military service.

The Board further observes that the claims file contains 
letters from the veteran, dated in April and May 2007, 
indicating that he received medical treatment at the Lake 
City VA Medical Center (VAMC) for his degenerative disc 
disease in March 1980.  It appears that the AOJ has not made 
an attempt to obtain the veteran's medical records from the 
Lake City VAMC.  On remand, the AOJ should again ask the 
veteran to identify health care providers who have treated 
him for his degenerative disc disease of the lumbosacral 
spine and attempt to obtain relevant treatment records if not 
already in the claims file, in particular, records from the 
Lake City VAMC in March 1980.  After a request for medical 
records is made, if further attempts to obtain the veteran's 
medical records would be futile, the AOJ should provide a 
statement indicating this fact.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should again ask the veteran 
to identify all health care providers 
that have treated him for his 
degenerative disc disease of the 
lumbosacral spine since his discharge 
from service in 1970 through the present.  
The AOJ should attempt to obtain records 
from each health care provider he 
identifies that might have available 
records, if not already in the claims 
file.  In particular, the AOJ should 
obtain records, if any, from the VAMC in 
Lake City, to include radiology reports 
in March 1980.  If records are 
unavailable and future attempts to 
retrieve the records are futile, please 
have the health care provider so 
indicate.

2.  After receipt of records, the 
veteran's claims file is to be reviewed 
by the examiner who performed the January 
2007 VA examination, if available, 
otherwise to a VA joints specialist, and 
review the record with particular 
emphasis on post-service medical records 
between January 1970 and January 1987.  
After reviewing the record, the examiner 
should furnish an opinion with supporting 
rationale, as to whether it is at least 
as likely as not (50 percent likelihood 
or greater) that the veteran's 
degenerative disc disease of the 
lumbosacral spine was incurred during 
active service, within one year of 
discharge, or due to post-service 
employment, in particular when the 
veteran injured his back in 1994, or 
whether there was continuity of symptoms 
after discharge to support the claim.  If 
the etiology of the diagnosed disorder is 
attributed to multiple factors/events, 
the examiner should specify which 
symptom/diagnosis is related to which 
factors/events.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



